Citation Nr: 1309427	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in October 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In January 2010, K. C., the Veteran's ex-wife, stated that she was married to the Veteran while he was on active duty.  She stated that he told her that he hurt his back after jumping off a truck and that when he went to sick call, he was told that there was nothing wrong with his back.  She stated that he told her that the medic was going to mention the injury in his records.  

At his October 2012 hearing, the Veteran testified that he hurt his back in service when he jumped off the top of a truck.  He stated that his back hurt for a few days, and he went to sick call.  He stated that he was told there was no problem with his back.  However, he was given some ointment and told that a notation would be made in his medical records for future reference.  He also testified that after a few weeks, his back pain "finally went away," and that it began again in the 1980s.   He stated that in 1973, he was in a motor vehicle accident.  He asserted that his post-service motor vehicle accident aggravated the injury he sustained in service.  He also stated that he read on the internet that an injury sustained while young will not be felt for 10 or 20 years.  

K. C. and the Veteran are competent to discuss observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994). Further, their statements that the Veteran hurt his back after jumping off a truck in service are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In January 2010, Dr. J. S., the Veteran's private chiropractor, wrote to VA.  He stated that the Veteran informed him that his back problems began in 1970 or 1971 when he jumped off of a truck.  "Based on [the Veteran's] description of the incident, I feel there is a strong probability that this initiated the back problems that continue to currently give him trouble."  He explained that any injury to the back tended to hasten degenerative changes.  Dr. J. S.'s opinion does not mention the Veteran's 1973 post-service motor vehicle accident.  As a result, his opinion is based in part upon an incorrect factual basis.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

However, Dr. J. S.'s opinion meets the low threshold set forth in McLendon for what constitutes an indication that the Veteran's current disability may have originated in service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

There is competent, credible lay evidence that the Veteran injured his back in service and an indication that his current disability may be related to service.  However, the Board does not have sufficient medical evidence to ascertain whether his back condition related to service, and the record is not sufficient for the Board to adjudicate this claim.  A VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  

The purpose of the examination is to determine whether the Veteran has a back disability that had its onset or was aggravated during active service; or, if arthritis is diagnosed, manifested to a compensable degree within one year of active service; or, is otherwise related to any incident of service.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide an opinion as to whether the Veteran's low back disability began during active service or is related to any incident of service.  If arthritis is diagnosed, the examiner must also provide an opinion as to whether it began within one year after discharge from active service.  The examiner must accept as credible that the Veteran jumped off a truck in service and subsequently experienced back pain for a few weeks.  The examiner must address the Veteran's reported 1973 post service motor vehicle accident and whether it aggravated the injury he sustained in service.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. 

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

